SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

767
CA 15-02104
PRESENT: WHALEN, P.J., SMITH, NEMOYER, CURRAN, AND SCUDDER, JJ.


LOUANN REHWALDT, PLAINTIFF-APPELLANT,

                      V                                            ORDER

KATHLEEN M. KOKOLUS, DEFENDANT-RESPONDENT.


LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (JOHN A. COLLINS OF COUNSEL),
FOR PLAINTIFF-APPELLANT.

LAW OFFICE OF DANIEL R. ARCHILLA, BUFFALO (JILL Z. FLORKOWSKI OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (Michael
L. D’Amico, A.J.), entered March 20, 2015. The judgment awarded
plaintiff money damages upon a jury verdict.

     Now, upon reading and filing the stipulation withdrawing and
discontinuing appeal signed by the attorneys for the parties on August
30, 2016,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    September 30, 2016                  Frances E. Cafarell
                                                Clerk of the Court